Exhibit 10.1

 

Owens-Brockway Glass Containers Inc.

 

Owens-Illinois, Inc.

 

3.00% Exchangeable Senior Notes due 2015

 

REGISTRATION RIGHTS AGREEMENT

 

May 7, 2010

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Deutsche Bank Securities Inc.

Citigroup Global Markets Inc.

Goldman, Sachs & Co.

As representatives of the several Initial Purchasers

named in Schedule I to the Purchase Agreement,

 

c/o Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

 

Ladies and Gentlemen:

 

Owens-Brockway Glass Container Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the Initial Purchasers (as defined herein) upon
the terms set forth in the Purchase Agreement (as defined herein) the Company’s
3.00% Exchangeable Senior Notes due 2015 (the “Notes”), guaranteed by certain
guarantors and exchangeable based on common stock, par value $0.01 per share
(“OI Inc. Common Stock”) of Owens-Illinois, Inc., a Delaware corporation (“OI
Inc.”). As an inducement to the Initial Purchasers to enter into the Purchase
Agreement and in satisfaction of a condition to the obligations of the Initial
Purchasers thereunder, the Company and OI Inc. agree with the Initial Purchasers
for the benefit of Holders (as defined herein) from time to time of the
Registrable Securities (as defined herein) as follows:

 

1.                                                        Definitions.

 

(a)                                  Capitalized terms used herein without
definition shall have the meanings ascribed to them in the Purchase Agreement.
As used in this Agreement, the following defined terms shall have the following
meanings:

 

“Additional Interest” has the meaning assigned thereto in Section 7(a).

 

1

--------------------------------------------------------------------------------


 

“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Automatic Shelf Registration Statement” shall mean a Shelf Registration
Statement which shall become effective upon filing thereof pursuant to General
Instruction I.D of Form S-3.

 

“Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“DTC” means The Depository Trust Company.

 

“Effective Failure” has the meaning assigned thereto in Section 7(b).

 

“Effective Time” means the time at which the Commission declares the Shelf
Registration Statement effective or at which the Shelf Registration Statement
otherwise becomes effective or, in the case of designation of an Automatic Shelf
Registration Statement as the Shelf Registration Statement, the date a
Prospectus is first made available for use thereunder by the Holders.

 

“Effectiveness Period” has the meaning assigned thereto in Section 2(b)(i).

 

“Electing Holder” has the meaning assigned thereto in Section 3(a)(iii).

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“FINRA Rules” means the Conduct Rules of the Financial Industry Regulatory
Authority, Inc., as amended from time to time.

 

“Fundamental Change” has the meaning set forth in the Indenture.

 

“Holder” means any person that is the record owner of Registrable Securities
(and includes any person that has a beneficial interest in any Registrable
Security in book-entry form).

 

“Indemnified Period” has the meaning assigned thereto in Section 5(a).

 

“Indenture” means the Indenture dated as of May 7, 2010, among the Company, the
Guarantors, OI Inc. and U.S. Bank National Association, a national banking
association, as trustee (the “Trustee”), as amended and supplemented from time
to time in accordance with its terms.

 

“Initial Purchasers” means the Initial Purchasers named in Schedule I to the
Purchase Agreement.

 

2

--------------------------------------------------------------------------------


 

“Managing Underwriters” means the investment banker or investment bankers and
manager or managers that shall administer an underwritten offering, if any,
conducted pursuant to Section 6.

 

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Annex A.

 

“OI Inc. Common Stock” means OI Inc.’s common stock, par value $0.01 per share.

 

“person” means an individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

 

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or 430B under the Securities
Act) included in the Shelf Registration Statement, as amended or supplemented by
any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by the Shelf Registration
Statement and by all other amendments and supplements to such prospectus,
including all material incorporated by reference in such prospectus and all
documents filed after the date of such prospectus by OI Inc. under the Exchange
Act and incorporated by reference therein and, to the extent applicable and
permitted in connection with any transaction, any “issuer free writing
prospectus,” as such term is defined in Rule 433 under the Securities Act.

 

“Purchase Agreement” means the purchase agreement, dated as of May 3, 2010,
among the Company, the Guarantors named therein, OI Inc. and the Initial
Purchasers relating to the Notes.

 

“Registrable Securities” means all shares of OI Inc. Common Stock issued or
issuable upon exchange of the Notes; provided, however, that a security ceases
to be a Registrable Security when it is no longer a Restricted Security.

 

“Registration Default” has the meaning assigned thereto in Section 7(a).

 

“Restricted Security” means any share of OI Inc. Common Stock issuable or issued
in exchange for the Notes, except any such shares of OI Inc. Common Stock which:

 

(i)                                     cease to be outstanding;

 

(ii)                                  have been sold or otherwise transferred
pursuant to an effective registration statement;

 

(iii)                               have been sold pursuant to Rule 144 under
the Securities Act (or any successor provision thereto); or

 

(iv)                              are eligible to be freely sold pursuant to
Rule 144 under the Securities Act (or any successor provision).

 

“Rule 415” means Rule 415 promulgated pursuant to the Securities Act, as such
rule may

 

3

--------------------------------------------------------------------------------


 

be amended from time to time, or any similar rule or regulation hereafter
adopted by the Commission.

 

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Shelf Registration” means a registration effected pursuant to Section 2.

 

“Shelf Registration Statement” means a “shelf” registration statement filed
under the Securities Act on Form S-3 or, if not then available to OI Inc., on
another appropriate form, of OI Inc. pursuant to the provisions of Section 2 of
this Agreement, providing for the registration of, and the sale on a continuous
or delayed basis by the Holders of, all of the Registrable Securities pursuant
to Rule 415 and/or any similar rule that may be adopted by the Commission, filed
by OI Inc. pursuant to the provisions of Section 2 of this Agreement, including
the Prospectus contained therein, any amendments and supplements to such
registration statement, including post-effective amendments, and all exhibits
and all material incorporated by reference in such registration statement.

 

“Suspension Period” has the meaning assigned thereto in Section 2(d).

 

“Trustee” shall have the meaning set forth in the Indenture.

 

“Underwriter” means any underwriter of Registrable Securities in connection with
an offering thereof under a Shelf Registration Statement.

 

(b)                                 Unless the context indicates otherwise,
wherever there is a reference in this Agreement to a percentage of the
“principal amount” of Notes, OI Inc. Common Stock shall be treated as
representing the principal amount of Notes that was surrendered for exchange in
order to receive the number of shares of OI Inc. Common Stock.

 

2.                                                        Shelf Registration.

 

(a)                                  OI Inc. shall, no later than 180 calendar
days following the Closing Date:

 

(i)                                     file with the Commission a Shelf
Registration Statement covering the offer and sale of the Registrable Securities
by the Holders from time to time in accordance with the methods of distribution
elected by such Holders and set forth in such Shelf Registration Statement and,
if the Shelf Registration Statement is not an Automatic Shelf Registration
Statement, shall use its commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective under the Securities Act; or

 

(ii)                                  solely at its option, in lieu of filing a
shelf registration statement and causing such registration statement to be
declared effective as described in clause (i) above, designate, by means of an
Officers’ Certificate (as defined in the Indenture), an existing Automatic Shelf
Registration Statement as a Shelf Registration Statement able to be used for
resales of the Registrable Securities.

 

4

--------------------------------------------------------------------------------


 

In the event that OI Inc. exercises the option described in clause (ii) above
(which it is not obligated to do), it shall be obligated to use its commercially
reasonable efforts to prepare and file a supplement to the Prospectus, if
necessary, to cover resales of the Registrable Securities by the Holders no
later than 180 calendar days following the Closing Date.

 

Notwithstanding the foregoing, no Holder shall be entitled to be named as a
selling securityholder in the Shelf Registration Statement or to use the
Prospectus forming a part thereof for resales of Registrable Securities unless
such Holder is an Electing Holder.

 

(b)                                 OI Inc. shall use its commercially
reasonable efforts:

 

(i)                                     to keep the Shelf Registration Statement
continuously effective under the Securities Act in order to permit the
Prospectus forming a part thereof to be usable by Holders for a period until the
earliest of such time as all of the OI Inc. Common Stock issuable or issued in
exchange for the Notes (1) cease to be outstanding; (2) have been sold or
otherwise transferred pursuant to an effective registration statement; (3) have
been sold pursuant to Rule 144 under the Securities Act (or any successor
provision thereto); or (4) are eligible to freely be sold pursuant to Rule 144
under the Securities Act (or any successor provision) (such period being
referred to herein as the “Effectiveness Period”);

 

(ii)                                  after the Effective Time of the Shelf
Registration Statement, promptly upon the request of any Electing Holder of
Registrable Securities, to take any action reasonably necessary to enable such
Electing Holder to use the Prospectus forming a part thereof for resales of
Registrable Securities, including, without limitation, any action necessary to
identify such Electing Holder as a selling securityholder in the Shelf
Registration Statement; and

 

(iii)                               if at any time the Notes, pursuant to
Section 11.05 of the Indenture, are exchangeable based on securities other than
OI Inc. Common Stock, to cause, or to cause any successor under the Indenture to
cause such securities to be included in the Shelf Registration Statement or a
replacement shelf registration statement no later than the date on which the
Notes may then be exchangeable or convertible into such securities.

 

(c)                                  OI Inc. shall be deemed not to have used
its commercially reasonable efforts to keep the Shelf Registration Statement
effective during the requisite period if OI Inc. voluntarily takes any action
that would result in Holders of Registrable Securities covered thereby not being
able to offer and sell any of such Registrable Securities during that period,
unless (i) OI Inc. is required by applicable law, or (ii) if the Chief Executive
Officer or Chief Financial Officer of OI Inc. shall have determined in good
faith that under circumstances related to acquisition or divestiture of assets,
pending corporate developments, public filings with the Commission, or other
similar events, it is in the best interests of OI Inc. to suspend the use of the
Prospectus.

 

(d)                                 OI Inc. may suspend the use of the
Prospectus for a period not to exceed 60 consecutive days or an aggregate of 120
days in any 12 month period (each, a “Suspension Period”) for the reasons set
forth in 2(c) above if, prior to suspending such use, OI Inc. provides the
Holders with written notice of such suspension, which notice need not specify
the nature of the event giving rise to such suspension.

 

3.                                       Registration Procedures. In connection
with the Shelf Registration Statement, the

 

5

--------------------------------------------------------------------------------


 

following provisions shall apply:

 

(a)                                  (i)                                    
Prior to the 30th business day before the Effective Time of the Shelf
Registration Statement, or, if an existing shelf registration statement is being
used, the 30th business day prior to the filing of the initial supplemental
Prospectus relating to the OI Inc. Common Stock issuable upon exchange of the
Notes, OI Inc. shall deliver the Notice and Questionnaire to the Holders of
Registrable Securities, it being understood and agreed that no Holder shall be
entitled to be named as a selling securityholder in the Shelf Registration
Statement, and no Holder shall be entitled to use the Prospectus forming a part
thereof for resales of Registrable Securities at any time, unless such Holder
has returned a completed and signed Notice and Questionnaire to the Company by
the deadline for response set forth therein (which deadline shall be at least 10
business days prior to the effectiveness of the shelf registration statement or,
if an existing shelf registration statement is being used, the 10th business day
prior to the filing of the initial prospectus supplement relating to the OI Inc.
Common Stock issuable upon exchange of the Notes) and provided any other
information reasonably requested by the Company or OI Inc.;

 

(ii)                                  After the Effective Time of the Shelf
Registration Statement, OI Inc. shall, upon the request of any Holder of
Registrable Securities that is not then an Electing Holder, promptly send a
Notice and Questionnaire to such Holder.  OI Inc. shall not be required to take
any action to name such Holder as a selling securityholder in the Shelf
Registration Statement or to enable such Holder to use the Prospectus forming a
part thereof for resales of Registrable Securities until such Holder has
returned a completed and signed Notice and Questionnaire to OI Inc.; provided,
however, that if reasonably requested by any Electing Holder of Registrable
Securities covered by a Shelf Registration Statement (provided that such Holder
has completed and returned to OI Inc. a Notice and Questionnaire and provided
such additional information as may be reasonably requested by the Company or OI
Inc.), (1) as promptly as practicable, but in any event within 20 business days
of receipt, OI Inc. shall incorporate in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein; and (2) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as the OI Inc. has received notification of the matters to be incorporated in
such filing; provided that prior to April 1, 2015 and except for during any
six-month period following the occurrence of a Fundamental Change, OI Inc. shall
not be obligated to make more than one filing, be it an amendment or supplement,
in any six month period, and on and after April 1, 2015 or during the six-month
period following the occurrence of a Fundamental Change, OI Inc. shall not be
obligated to make more than one filing, be it an amendment or supplement, in any
30 day period. If a Notice and Questionnaire is delivered to OI Inc. during a
Suspension Period, OI Inc. shall not be obligated to take actions to name the
Holder delivering such Notice and Questionnaire as a selling security holder in
the Shelf Registration Statement until the termination of such Suspension
Period.

 

(iii)                               The term “Electing Holder” shall mean any
Holder of Registrable Securities that has returned a completed and signed Notice
and Questionnaire to OI Inc. in accordance with Section 3(a)(i) or 3(a)(ii).

 

6

--------------------------------------------------------------------------------


 

(b)                                 OI Inc. shall furnish to the Trustee for
delivery to each Electing Holder, as soon as reasonably practicable prior to the
Effective Time, a sufficient number of copies of the Shelf Registration
Statement initially filed with the Commission, and shall furnish to the Trustee
for delivery to each such Holder, prior to the filing thereof with the
Commission, sufficient copies of each amendment thereto and each amendment or
supplement, if any, to the Prospectus included therein (but not including any
reports, other documents and exhibits that are filed with or incorporated by
reference in the Shelf Registration Statement other than any report naming an
Electing Holder as a selling securityholder) and shall use its reasonable best
efforts to reflect in each such document, at the Effective Time or when so filed
with the Commission, as the case may be, such comments as such Holders and their
respective counsel reasonably may propose.

 

(c)                                  OI Inc. shall promptly take such action as
may be necessary so that:

 

(i) each of the Shelf Registration Statement and any amendment thereto and the
Prospectus forming a part thereof and any amendment or supplement thereto (and
each report or other document incorporated therein by reference in each case)
complies in all material respects with the Securities Act and the Exchange Act
and the Rules and Regulations;

 

(ii) each of the Shelf Registration Statement and any amendment thereto does
not, when it becomes effective, contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; and

 

(iii) each of the Prospectus forming a part of the Shelf Registration Statement,
and any amendment or supplement to such Prospectus, does not at any time during
the Effectiveness Period include an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

(d)                                 OI Inc. shall promptly advise the Trustee,
and shall confirm such advice in writing if so requested by the Trustee:

 

(i)                                     when a Shelf Registration Statement and
any amendment thereto has been filed with the Commission and when a Shelf
Registration Statement or any post-effective amendment thereto has become
effective;

 

(ii)                                  of any request by the Commission for
amendments or supplements to the Shelf Registration Statement or the Prospectus
included therein or for additional information;

 

(iii)                               of the issuance by the Commission of any
stop order suspending the effectiveness of the Shelf Registration Statement or
the initiation of any proceedings for either such purpose;

 

(iv)                              of the receipt by OI Inc. of any notification
with respect to the suspension of the qualification of the securities included
in the Shelf Registration Statement for sale in any jurisdiction or the
initiation of any proceeding for such purpose; and

 

(v)                                 of the happening of any event or the
existence of any state of facts that

 

7

--------------------------------------------------------------------------------


 

requires the making of any changes in the Shelf Registration Statement or the
Prospectus included therein so that, as of such date, such Shelf Registration
Statement and Prospectus do not contain an untrue statement of a material fact
and do not omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading (which
advice shall be accompanied by an instruction to such Holders to suspend the use
of the Prospectus until the requisite changes have been made, which notice need
not specify the nature of the event giving rise to such suspension).

 

(e)                                  OI Inc. shall use its reasonable best
efforts to prevent the issuance, and if issued to obtain the withdrawal at the
earliest possible time, of any order suspending the effectiveness of the Shelf
Registration Statement that would prevent this use.

 

(f)                                    OI Inc. shall furnish to the Trustee for
delivery to each Electing Holder, without charge, at least one copy of the Shelf
Registration Statement and all post-effective amendments thereto, including
financial statements and schedules, and, if such Electing Holder so requests in
writing, all reports, other documents and exhibits that are filed with or
incorporated by reference in the Shelf Registration Statement.

 

(g)                                 OI Inc. shall, during the Effectiveness
Period, deliver to each Electing Holder, without charge, as many copies of the
Prospectus (including, without limitation, each preliminary Prospectus) included
in the Shelf Registration Statement and any amendment or supplement thereto as
such Electing Holder may reasonably request; and OI Inc. consents (except during
a Suspension Period or during the continuance of any event described in
Section 3(d)(v)) to the use of the Prospectus and any amendment or supplement
thereto by each of the Electing Holders in connection with the offering and sale
of the Registrable Securities covered by the Prospectus and any amendment or
supplement thereto during the Effectiveness Period.

 

(h)                                 Prior to any offering of Registrable
Securities pursuant to the Shelf Registration Statement, OI Inc. shall:

 

(i)                                     register or qualify or cooperate with
the Electing Holders and their respective counsel in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as any Electing Holder may reasonably request;

 

(ii)                                  keep such registrations or qualifications
in effect and comply with such laws so as to permit the continuance of offers
and sales in such jurisdictions for so long as may be necessary to enable any
Electing Holder or underwriter, if any, to complete its distribution of
Registrable Securities pursuant to the Shelf Registration Statement; and

 

(iii)                               take any and all other actions necessary or
advisable to enable the disposition in such jurisdictions of such Registrable
Securities;

 

provided, however, that in no event shall OI Inc. be obligated to (A) qualify as
a foreign corporation or as a dealer in securities in any jurisdiction where it
would not otherwise be required to so qualify but for this Section 3(h) or
(B) file any general consent to service of

 

8

--------------------------------------------------------------------------------


 

process in any jurisdiction where it is not as of the date hereof so subject.

 

(i)                                     Unless any Registrable Securities shall
be in book-entry only form, OI Inc. shall cooperate with the Electing Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold pursuant to the Shelf Registration Statement,
which certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be penned, lithographed or engraved, or
produced by any combination of such methods, on steel engraved borders, and
which certificates shall be free of any restrictive legends and in such
permitted denominations and registered in such names as Electing Holders may
request in connection with the sale of Registrable Securities pursuant to the
Shelf Registration Statement.

 

(j)                                     Upon the occurrence of any fact or event
contemplated by Section 3(d)(v), OI Inc. shall promptly prepare a post-effective
amendment to any Shelf Registration Statement or an amendment or supplement to
the related Prospectus or file any other required document with the Commission
so that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the Prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. If OI Inc. notifies the Trustee of the occurrence of any
fact or event contemplated by Section 3(d)(v), the Electing Holder shall suspend
the use of the Prospectus until the requisite changes to the Prospectus have
been made.

 

(k)                                  OI Inc. shall use its reasonable best
efforts to comply with all applicable Rules and Regulations in all material
respects, and to make generally available to its securityholders as soon as
practicable, but in any event not later than eighteen months after (i) the
effective date (as defined in Rule 158(c) under the Securities Act) of the Shelf
Registration Statement, (ii) the effective date of each post-effective amendment
to the Shelf Registration Statement, and (iii) the date of each filing by OI
Inc. with the Commission of an Annual Report on Form 10-K that is incorporated
by reference in the Shelf Registration Statement, an earning statement of OI
Inc. its subsidiaries complying with Section 11(a) of the Securities Act and the
applicable Rules and Regulations (including, at the option of OI Inc.,
Rule 158).

 

(l)                                     In the event of an underwritten offering
conducted pursuant to Section 6, OI Inc. shall, if requested, promptly include
or incorporate in a Prospectus supplement or post-effective amendment to the
Shelf Registration Statement such information as the Managing Underwriters
reasonably agree should be included therein and to which OI Inc. does not
reasonably object and shall make all required filings of such Prospectus
supplement or post-effective amendment as soon as practicable after it is
notified of the matters to be included or incorporated in such Prospectus
supplement or post-effective amendment.

 

(m)                               OI Inc. shall enter into such customary
agreements (including an underwriting agreement in customary form in the event
of an underwritten offering conducted pursuant to Section 6) and take all other
appropriate action in order to expedite and facilitate the registration and
disposition of the Registrable Securities, and in connection therewith, if an
underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures substantially identical to those set
forth in Section 5 with respect to all parties to be indemnified pursuant to
Section 5.

 

9

--------------------------------------------------------------------------------


 

(n)                                                  OI Inc. shall:

 

(i)                                     (A) make reasonably available for
inspection by the Electing Holders, any underwriter participating in any
disposition pursuant to the Shelf Registration Statement, and any attorney,
accountant or other agent retained by such Electing Holders or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of OI Inc. and its subsidiaries, and (B) cause OI
Inc.’s officers, directors and employees to supply all information reasonably
requested by such Electing Holders or any such underwriter, attorney, accountant
or agent in connection with the Shelf Registration Statement, in each case, as
is customary for similar due diligence examinations; provided, however, that all
records, information and documents that are designated in writing by OI Inc., in
good faith, as confidential shall be kept confidential by such Electing Holders
and any such underwriter, attorney, accountant or agent, unless such disclosure
is made in connection with a court proceeding or required by law, or such
records, information or documents become available to the public generally or
through a third party without an accompanying obligation of confidentiality; and
provided further that, if the foregoing inspection and information gathering
would otherwise disrupt OI Inc.’s conduct of its business, such inspection and
information gathering shall, to the greatest extent possible, be coordinated on
behalf of the Electing Holders and the other parties entitled thereto by one
counsel designated by and on behalf of the Electing Holders and other parties;

 

(ii)                                  in connection with any underwritten
offering conducted pursuant to Section 6, make such representations and
warranties to the Electing Holders participating in such underwritten offering
and to the Managing Underwriters, in form, substance and scope as are
customarily made by OI Inc. to underwriters in primary underwritten offerings of
equity and exchangeable or convertible debt securities, provided, that in no
event shall the representations and warranties be broader then those set forth
in the Purchase Agreement, other than appropriate changes to reflect changed
circumstances or changed legal requirements;

 

(iii)                               in connection with any underwritten offering
conducted pursuant to Section 6, obtain opinions of counsel to OI Inc. (which
counsel and opinions (in form, scope and substance) shall be consistent with the
opinions of counsel of OI Inc. delivered in underwritten public offerings and be
reasonably satisfactory to the Managing Underwriters) addressed to each Electing
Holder participating in such underwritten offering and each underwriter,
covering such matters as are customarily covered in opinions requested in
primary underwritten offerings of equity and exchangeable or convertible debt
securities and such other matters as may be reasonably requested by such
Electing Holders and underwriters (it being agreed that the matters to be
covered by such opinions shall include, without limitation, as of the date of
the opinion and as of the Effective Time of the Shelf Registration Statement or
most recent post-effective amendment thereto, as the case may be, the absence
from the Shelf Registration Statement and the Prospectus, including, without
limitation, the documents incorporated by reference therein, of an untrue
statement of a material fact or the omission of a material fact required to be
stated therein (in the case of the Prospectus, in light of the circumstances in
which they were made) or necessary to make the statements therein not
misleading;

 

10

--------------------------------------------------------------------------------


 

(iv)                              in connection with any underwritten offering
conducted pursuant to Section 6, obtain “cold comfort” letters and updates
thereof from the independent public accountants of OI Inc. (and, if necessary,
from the independent public accountants of any subsidiary of OI Inc. or of any
business acquired by OI Inc. for which financial statements and financial data
are, or are required to be, included in the Shelf Registration Statement),
addressed to each Electing Holder participating in such underwritten offering
(if such Electing Holder has provided such letter, representations or
documentation, if any, required for such cold comfort letter to be so addressed)
and each underwriter, in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with primary
underwritten offerings;

 

(v)                                 in connection with any underwritten offering
conducted pursuant to Section 6, deliver such documents and certificates as may
be reasonably requested by any Electing Holders participating in such
underwritten offering and the Managing Underwriters, if any, including, without
limitation, certificates to evidence compliance with Section 3(i) and with any
conditions contained in the underwriting agreement or other agreements entered
into by OI Inc.; provided that in no event shall OI Inc. or any of its officers
and directors be required to enter into any agreements not to offer or sell OI
Inc. Common Stock or other securities (i.e., “lock-up letters”).

 

(o)                                 OI Inc. will use its reasonable best efforts
to cause the OI Inc. Common Stock issuable upon exchange of the Notes to be
listed on the New York Stock Exchange or other stock exchange or trading system
on which the OI Inc. Common Stock primarily trades on or prior to the Effective
Time of the Shelf Registration Statement.

 

(p)                                 In the event that any broker dealer
registered under the Exchange Act shall be an “affiliate” (as defined in
Rule 2720(f)(1) of the FINRA Rules (or any successor provision thereto)) of OI
Inc. or has a “conflict of interest” (as defined in Rule 2720(f)(5) of the FINRA
Rules (or any successor provision thereto)) and such broker dealer shall
underwrite, participate as a member of an underwriting syndicate or selling
group or assist in the distribution of any Registrable Securities covered by the
Shelf Registration Statement, whether as a Holder of such Registrable Securities
or as an underwriter, a placement or sales agent or a broker or dealer in
respect thereof, or otherwise, OI Inc. shall assist such broker dealer in
complying with the requirements of the FINRA Rules, including, without
limitation, by:

 

(A)                              engaging a “qualified independent underwriter”
(as defined in Rule 2720(f)(12) of the FINRA Rules (or any successor provision
thereto)) to participate in the preparation of the registration statement
relating to such Registrable Securities, to exercise usual standards of due
diligence in respect thereto and to recommend the public offering price of such
Registrable Securities;

 

(B)                                indemnifying such qualified independent
underwriter to the extent of the indemnification of underwriters provided in
Section 5, and

 

(C)                                providing such information to such broker
dealer as may be required in order for such broker-dealer to comply with the
requirements of the FINRA Rules.

 

(q)                                 OI Inc. shall use its commercially
reasonable efforts to take all other steps

 

11

--------------------------------------------------------------------------------


 

necessary to effect the registration, offering and sale of the Registrable
Securities covered by the Shelf Registration Statement contemplated hereby.

 

(r)                                    Notwithstanding any provision of this
Section 3 to the contrary, OI Inc. shall not be required to amend or supplement
the Shelf Registration Statement during a Suspension Period.

 

4.                                       Registration Expenses. Except as
otherwise provided in Section 3, OI Inc. shall bear all fees and expenses
incurred in connection with the performance of its obligations under Sections 2,
3 and 6 and shall pay or reimburse the Electing Holders for the reasonable fees
and disbursements of a single counsel selected by a plurality of all Electing
Holders who own an aggregate of not less than 25% of the Registrable Securities
covered by the Shelf Registration Statement to act as counsel therefore in
connection therewith. Each Electing Holder shall pay all underwriting discounts
and commissions and transfer taxes, if any, relating to the sale or disposition
of such Electing Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

 

5.                                       Indemnification and Contribution.

 

(a)                                  Indemnification by the Company and OI Inc.
Upon the registration of the Registrable Securities pursuant to Section 2, the
Company and OI Inc., jointly and severally, shall indemnify and hold harmless
the Initial Purchasers, each Electing Holder and each underwriter, selling agent
or other securities professional, if any, which facilitates the disposition of
Registrable Securities, and each of their respective officers and directors,
employees, agents and each person who controls such Initial Purchaser, Electing
Holder, underwriter, selling agent or other securities professional within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each such person being sometimes referred to as an “Indemnified Person “)
against any losses, claims, damages or liabilities, joint or several, to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Shelf Registration
Statement under which such Registrable Securities are to be registered under the
Securities Act, any Prospectus contained therein or furnished by OI Inc. to any
Indemnified Person, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and the Company and OI Inc. hereby, jointly and severally agree, to
reimburse such Indemnified Person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such action
or claim as such expenses are incurred; provided, however, that neither the
Company nor OI Inc. shall be liable to any such Indemnified Person in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such Shelf Registration Statement or Prospectus, or
amendment or supplement, in reliance upon and in conformity with written
information furnished to OI Inc. by such Indemnified Person expressly for use
therein.

 

(b)                                 Indemnification by the Electing Holders and
any Agents and Underwriters. Each Electing Holder agrees, as a consequence of
the inclusion of any of such Electing Holder’s

 

12

--------------------------------------------------------------------------------


 

Registrable Securities in such Shelf Registration Statement, and each
underwriter, selling agent or other securities professional, if any, which
facilitates the disposition of Registrable Securities shall agree, as a
consequence of facilitating such disposition of Registrable Securities,
severally and not jointly, to:

 

(i) indemnify and hold harmless the Company, OI Inc. and their respective
directors, officers who sign any Shelf Registration Statement, employees, agents
and each person, if any, who controls either the Company or OI Inc. within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages or liabilities to which the Company or
OI Inc. or such other persons may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in such Shelf Registration
Statement or Prospectus, or any amendment or supplement, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to OI Inc.
by such Electing Holder, underwriter, selling agent or other securities
professional expressly for use therein; and

 

(ii) reimburse the Company or OI Inc., as applicable, for any legal or other
expenses reasonably incurred by the Company or OI Inc. in connection with
investigating or defending any such action or claim as such expenses are
incurred.

 

(c)                                  Notices of Claims, Etc. Promptly after
receipt by an indemnified party under Section 5(a) or (b) of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against an indemnifying party under this Section 5, notify
such indemnifying party in writing of the commencement thereof; but the omission
so to notify the indemnifying party shall not relieve it from any liability
which it may have to any indemnified party otherwise than under the
indemnification provisions of or contemplated by Section 5(a) or (b).  The
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such
proceeding.  In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood that the
indemnifying party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for (1) the fees and expenses of
more than one separate firm (in addition to any local counsel) for the Initial
Purchasers and all persons, if any, who control any Initial Purchasers within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, (2) the fees and expenses of more than one separate firm (in

 

13

--------------------------------------------------------------------------------


 

addition to any local counsel) for Company, OI Inc. and their respective
directors, officers who sign any Shelf Registration Statement, employees, agents
and each person, if any, who controls either the Company or OI Inc. within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act and (3) the fees and expenses of more than one separate firm (in addition to
any local counsel) for all Indemnified Persons, and that all such fees and
expenses shall be reimbursed as they are incurred.  The indemnifying party shall
not be liable for any settlement of any proceeding effected without its written
consent but, if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or
judgment.  No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which such indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such proceeding.

 

(d)                                 Contribution. If the indemnification
provided for in this Section 5 is unavailable to or insufficient to hold
harmless an indemnified party under Section 5(a) or (b) in respect of any
losses, claims, damages or liabilities (or actions in respect thereof) referred
to therein, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the indemnifying party and the indemnified
party in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by such indemnifying party or by such indemnified party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
Section 5(d) were determined by pro rata allocation (even if the Initial
Purchasers, Electing Holders or any underwriters, selling agents or other
securities professionals or all of them were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 5(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
obligations of the Electing Holders and any underwriters, selling agents or
other securities professionals in this Section 5(d) to contribute shall be
several in proportion to the percentage of principal amount of Registrable
Securities registered or underwritten, as the case may be, by them and not
joint.

 

(e)                                  Notwithstanding any other provision of this
Section 5, in no event will:

 

14

--------------------------------------------------------------------------------


 

(i) any Electing Holder be required to undertake liability to any person under
this Section 5 for any amounts in excess of the dollar amount of the proceeds to
be received by such Holder from the sale of such Holder’s Registrable Securities
(after deducting any fees, discounts and commissions applicable thereto)
pursuant to any Shelf Registration Statement under which such Registrable
Securities are to be registered under the Securities Act; and

 

(ii) any underwriter, selling agent or other securities professional be required
to undertake liability to any person hereunder for any amounts in excess of the
discount, commission or other compensation payable to such underwriter, selling
agent or other securities professional with respect to the Registrable
Securities underwritten by it and distributed to the public.

 

(f)                                    The obligations of the Company and OI
Inc. under this Section 5 shall be in addition to any liability which the
Company or OI Inc. may otherwise have to any Indemnified Person and the
obligations of any Indemnified Person under this Section 5 shall be in addition
to any liability which such Indemnified Person may otherwise have to the Company
or OI Inc. The remedies provided in this Section 5 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to an
indemnified party at law or in equity.

 

6.                                       Underwritten Offering. Any Holder of
Registrable Securities who desires to do so may sell Registrable Securities (in
whole or in part) in an underwritten offering; provided that (i) the Electing
Holders of at least 33-1/3% of the Registrable Securities then covered by the
Shelf Registration Statement shall request such an offering and (ii) at least
such amount of such Registrable Securities shall be included in such offering;
and provided further that OI Inc. shall not be obligated to cooperate with more
than one underwritten offering during the Effectiveness Period. Upon receipt of
such a request, OI Inc. shall provide all Holders of Registrable Securities
written notice of the request, which notice shall inform such Holders that they
have the opportunity to participate in the offering. In any such underwritten
offering, the investment banker or bankers and manager or managers that will
administer the offering will be selected by, and the underwriting arrangements
with respect thereto (including the size of the offering) will be approved by,
the holders of a majority of the Registrable Securities to be included in such
offering; provided, however, that such investment bankers and managers and
underwriting arrangements must be reasonably satisfactory to OI Inc. No Holder
may participate in any underwritten offering contemplated hereby unless (a) such
Holder agrees to sell such Holder’s Registrable Securities to be included in the
underwritten offering in accordance with any approved underwriting arrangements,
(b) such Holder completes and executes all reasonable questionnaires, powers of
attorney, indemnities, underwriting agreements, lock-up letters and other
documents required under the terms of such approved underwriting arrangements,
and (c) if such Holder is not then an Electing Holder, such Holder returns a
completed and signed Notice and Questionnaire to OI Inc. in accordance with
Section 3(a)(ii) within a reasonable amount of time before such underwritten
offering. The Holders participating in any underwritten offering shall be
responsible for any underwriting discounts and commissions and fees and, subject
to Section 4, expenses of their own counsel. The Company or OI Inc. shall pay
all expenses customarily borne by issuers in an underwritten offering,
including, but not limited to, filing fees, the fees and disbursements of its
counsel and independent public accountants and any

 

15

--------------------------------------------------------------------------------


 

printing expenses incurred in connection with such underwritten offering.
Notwithstanding the foregoing or the provisions of Section 3(l), upon receipt of
a request from the Managing Underwriter or a representative of holders of a
majority of the Registrable Securities to be included in an underwritten
offering to prepare and file an amendment or supplement to the Shelf
Registration Statement and Prospectus in connection with an underwritten
offering, OI Inc. may delay the filing of any such amendment or supplement for
up to 60 days if the Board of Directors or the Chief Executive Officer or Chief
Financial Officer of OI Inc. shall have determined in good faith that OI Inc.
has a bona fide business reason for such delay.

 

7.                                       Additional Interest.

 

(a)                                  Notwithstanding any postponement of
effectiveness pursuant to Section 2(a):

 

(i)                                     if on or prior to the 180th calendar day
following the Closing Date, a Shelf Registration Statement has not been filed
with the Commission and OI Inc. has not exercised its option under
Section 2(a)(2) to designate by means of an Officers’ Certificate (as defined in
the Indenture) an Automatic Shelf Registration Statement as a Shelf Registration
Statement able to be used for resales of the Registrable Securities, and if the
Shelf Registration Statement is not an Automatic Shelf Registration Statement,
such Shelf Registration Statement is not declared effective by the Commission;
or

 

(ii)                                  if an Automatic Shelf Registration
Statement has been designated by OI Inc. solely at its option and in the manner
set forth in Section 2(a)(2) and on or prior to the 180th calendar day following
the Closing Date, OI Inc. has not prepared and filed with the Commission a
supplement to the Prospectus to cover resales of the Registrable Securities, if
necessary; or

 

(iii)                               if after the Effective Time of the Shelf
Registration Statement any Holder of Registrable Securities that is not then an
Electing Holder has returned a completed and signed Notice and Questionnaire to
OI Inc. and provided such additional information as may be reasonably requested
by the Company or OI Inc., subject to the exceptions set forth in
Section 3(a)(ii), OI Inc. has not within 20 business days of receipt
incorporated in a Prospectus supplement or post-effective amendment such
information with respect to such Holder as such Holder reasonably requests to be
included therein and made all required filings of such Prospectus supplement or
such post-effective amendment as soon as the OI Inc. has received notification
of the matters to be incorporated in such filing (each of clauses (i), (ii) and
(iii), a “Registration Default”),

 

the Company shall be required to pay additional interest (“Additional
Interest”), from and including the day following such Registration Default until
such Shelf Registration Statement or supplement to the Prospectus is either so
filed or so filed and subsequently declared effective, as applicable, at a rate
per annum equal to an additional one-quarter of one percent (0.25%) of the
principal amount of the Notes, to, and including, the 90th day following such
Registration Default and one-half of one percent (0.50%) thereof from and after
the 91st day following such Registration Default.

 

(b)                                 In the event that the Shelf Registration
Statement ceases to be effective (without being succeeded immediately by an
additional Shelf Registration Statement that is filed and immediately becomes
effective) or usable other than as a result of a Suspension Period (or the

 

16

--------------------------------------------------------------------------------


 

Holders of Registrable Securities are otherwise prevented or restricted by OI
Inc. from effecting sales pursuant thereto) (an “Effective Failure”) for more
than 10 business days and OI Inc. does not restore effectiveness or OI Inc. does
not terminate a Suspension Period by the 60th consecutive day or if suspension
exceeds 120 days in any 12 month period, then the Company shall pay Additional
Interest at a rate per annum equal to an additional one-quarter of one percent
(0.25%) of the principal amount of the Notes from, and including, the day that
such Shelf Registration Statement ceases to be effective (or the Holders of
Registrable Securities are otherwise prevented or restricted by OI Inc. from
effecting sales pursuant thereto) or on the 61st or 121st day, as the case may
be, in the case of a Suspension Period, for a period of 90 days, and thereafter
shall pay Additional Interest at a rate per annum equal to an additional
one-half of one percent (0.50%), until the earlier of (1) the time the Shelf
Registration Statement again becomes effective or the Holders of Registrable
Securities are again able to make sales under the Shelf Registration Statement
or (2) the time the Effectiveness Period expires. For the purpose of determining
an Effective Failure, days on which the Company has been obligated to pay
Additional Interest in accordance with the foregoing in respect of a prior
Effective Failure within the applicable period, as the case may be, shall not be
included.

 

(c)                                  Any amounts to be paid as Additional
Interest pursuant to Section 7(a) or (b) shall be paid in cash quarterly in
arrears, with the first quarterly payment due on the first Interest Payment Date
(as defined in the Indenture), as applicable, following the date of such
Registration Default or Effective Failure, as applicable. Such Additional
Interest will accrue in respect of the Notes at the rates set forth in
Section 7(a) or (b), as applicable, on the principal amount of the Notes.

 

(d)                                 The Additional Interest as set forth in this
Section 7 shall be the exclusive monetary remedy available to the Holders of
Registrable Securities for such Registration Default or Effective Failure. In no
event shall the Company be required to pay Additional Interest in excess of the
applicable maximum amount of one half of one percent (0.50%) set forth above,
regardless of whether one or multiple Registration Defaults or Effective
Failures exist.

 

Notwithstanding any provision in this Agreement, in no event shall Additional
Interest accrue to holders of OI Inc. Common Stock issued upon exchange of
Notes. If a holder of Notes exchanges all or a portion of its Notes at a time
when such Registration Default or Effective Failure has occurred and is
continuing, the Company shall increase the Exchange Rate (as defined in the
Indenture) by 3% for each $1,000 principal amount of Notes exchanged; provided,
however, that (i) the foregoing adjustment shall not be applied more than once
to the same $1,000 principal amount of Notes and (ii) if a Registration Default
occurs after a Holder has exchanged its Notes into OI Inc. Common Stock, such
Holder shall not be entitled to any compensation with respect to such OI Inc.
Common Stock

 

8.                                       Miscellaneous.

 

(a)                                  Other Registration Rights. OI Inc. may
grant registration rights that would permit any person that is a third party the
right to piggy-back on any Shelf Registration Statement, provided that if the
Managing Underwriter of any underwritten offering conducted pursuant to
Section 6 notifies OI Inc. and the Electing Holders that the total amount of
securities which the Electing Holders and the holders of such piggy-back rights
intend to include in any Shelf

 

17

--------------------------------------------------------------------------------


 

Registration Statement is so large as to materially threaten the success of such
offering (including the price at which such securities can be sold), then the
amount, number or kind of securities to be offered for the account of holders of
such piggy-back rights will be reduced to the extent necessary to reduce the
total amount of securities to be included in such offering to the amount, number
and kind recommended by the Managing Underwriter prior to any reduction in the
amount of Registrable Securities to be included in such Shelf Registration
Statement.

 

(b)                                 Specific Performance. The parties hereto
acknowledge that there would be no adequate remedy at law if OI Inc. or the
Company fails to perform any of its obligations hereunder and that the Initial
Purchasers and the Holders from time to time may be irreparably harmed by any
such failure, and accordingly agree that the Initial Purchasers and such
Holders, in addition to any other remedy to which they may be entitled at law or
in equity and without limiting the remedies available to the Electing Holders
under Section 7, shall be entitled to compel specific performance of the
obligations of OI Inc. and the Company under this Registration Rights Agreement
in accordance with the terms and conditions of this Registration Rights
Agreement, in any court of the United States or any State thereof having
jurisdiction.

 

(c)                                  Amendments and Waivers. This Agreement,
including this Section 8(c), may be amended, and waivers or consents to
departures from the provisions hereof may be given, only by a written instrument
duly executed by OI Inc. and the Holders of at least a majority of Registrable
Securities then outstanding and holders of at least a majority in aggregate
principal amount of the outstanding Notes.  Each Holder of Registrable
Securities outstanding at the time of any such amendment, waiver or consent or
thereafter shall be bound by any amendment, waiver or consent effected pursuant
to this Section 8(c), whether or not any notice, writing or marking indicating
such amendment, waiver or consent appears on the Registrable Securities or is
delivered to such Holder; provided, however, that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 7
shall be effective as against any Holder of Registrable Securities unless
consented to in writing by such Holder.

 

(d)                                 Notices. Unless otherwise specified herein,
all notices and other communications provided for or permitted hereunder shall
be given as provided in the Indenture. For so long as the Notes are in Book
Entry Form, and as permitted by the DTC, all notices, reports and other
documents to the Holders shall be delivered through the facilities of the DTC by
the Trustee.

 

(e)                                  Parties in Interest. The parties to this
Agreement intend that all Holders of Registrable Securities and holders of the
Notes that may be exchangeable for Registrable Securities shall be entitled to
receive the benefits of this Agreement and that any Electing Holder shall be
bound by the terms and provisions of this Agreement by reason of such election
with respect to the Registrable Securities which are included in a Shelf
Registration Statement. All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of and shall be enforceable by the
respective successors and assigns of the parties hereto and any Holder from time
to time of the Registrable Securities to the aforesaid extent. In the event that
any transferee of any Holder of Registrable Securities shall acquire Registrable
Securities, in any manner, whether by gift, bequest, purchase, operation of law
or otherwise, such transferee shall, without any further writing or action of
any kind, be entitled to receive the benefits of and, if an Electing Holder, be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement to the aforesaid extent.

 

18

--------------------------------------------------------------------------------


 

(f)                                    Counterparts. This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(g)                                 Headings. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

(h)                                 Governing Law. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY STATE COURT IN THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING IN NEW
YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(i)                                     Severability. In the event that any one
or more of the provisions contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not be in any way
impaired or affected thereby, it being intended that all of the rights and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by law.

 

(j)                                     Survival. The respective indemnities,
agreements, representations, warranties and other provisions set forth in this
Agreement or made pursuant hereto shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of any Electing Holder, any director, officer, employee or
partner of such Holder, any agent or underwriter, any director, officer,
employee, agent or partner of such agent or underwriter, or any controlling
person of any of the foregoing, and shall survive the transfer and registration
of the Registrable Securities of such Holder.

 

[signature pages follow]

 

19

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between the
Company, OI Inc. and you.

 

 

Very truly yours,

 

 

 

OWENS-BROCKWAY GLASS CONTAINER INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

OWENS-ILLINOIS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Registration Rights Agreement]

 

20

--------------------------------------------------------------------------------


 

Accepted as of the date first written above:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

DEUTSCHE BANK SECURITIES INC.

CITIGROUP GLOBAL MARKETS INC.

GOLDMAN, SACHS & CO.

 

on behalf of each of the Initial Purchasers

 

By: Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

By: Deutsche Bank Securities Inc.

 

By:

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

By: Citigroup Global Markets Inc.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

(Goldman, Sachs & Co.)

 

 

 

[Registration Rights Agreement]

 

21

--------------------------------------------------------------------------------


 

ANNEX A

 

Owens-Illinois, Inc.

 

Owens-Brockway Glass Containers Inc.

 

INSTRUCTION TO DTC PARTICIPANTS

 

(Date of Mailing)

 

URGENT - IMMEDIATE ATTENTION REQUESTED

 

DEADLINE FOR RESPONSE: [DATE]

 

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in Owen-Brockway Glass Containers Inc. (the
“Company”)’s 3.00% Exchangeable Senior Notes due 2015 (the “Notes”) are held.

 

Owens-Illinois, Inc. (“OI Inc.”) is in the process of registering the shares of
common stock, par value $0.01 per share, of OI Inc. (the “OI Inc. Common Stock”)
under the Securities Act of 1933, as amended, for resale by the beneficial
owners thereof. In order to have their shares of OI Inc. Common Stock included
in the registration statement, beneficial owners must complete and return the
enclosed Notice of Registration Statement and Selling Securityholder
Questionnaire.

 

It is important that beneficial owners of the Notes (and the shares of OI Inc.
Common Stock into which the Notes are exchangeable) receive a copy of the
enclosed materials as soon as possible as their rights to have shares of OI Inc.
Common Stock included in the registration statement depend upon their returning
the Notice and Questionnaire by [ Deadline for response ] . Please forward a
copy of the enclosed documents to each beneficial owner that holds interests in
the Notes through you. If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact
Owens-Illinois, Inc., [One O-I Plaza, One Michael Owens Way, Perrysburg, OH
43551, Attention:  Investor Relations].

 

A-1

--------------------------------------------------------------------------------


 

NOTICE OF REGISTRATION STATEMENT

 

AND

 

SELLING SECURITYHOLDER QUESTIONNAIRE

 

Owens-Illinois, Inc. (“OI Inc.”) has filed, or intends to file, with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-3 (the “Shelf Registration Statement”) for the registration and resale
under Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”),
of the shares of common stock of OI Inc., par value $0.01 per share (the “OI
Inc. Common Stock”), issuable upon exchange, if any, of the 3.00% Exchangeable
Senior Notes due 2015 (the “Notes”) of Owens-Brockway Glass Container Inc.
(“Owens-Brockway Glass Container”), in accordance with the Registration Rights
Agreement, dated as of May 7, 2010 (the “Registration Rights Agreement”), among 
OI Inc., Owens-Brockway Glass Container and the Initial Purchasers named
therein.  A copy of the Registration Rights Agreement is available upon request
from OI Inc. at the address set forth below.

 

All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.

 

In order to have Registrable Securities included in the Shelf Registration
Statement (or, if applicable, a supplement or amendment thereto), this Notice of
Registration Statement and Selling Securityholder Questionnaire (“Notice and
Questionnaire”) must be completed, executed and delivered to OI Inc. at the
address set forth herein for receipt ON OR BEFORE           , 2010. Beneficial
owners of Registrable Securities who do not complete, execute and return this
Notice and Questionnaire by such date (i) will not be named as selling
securityholders in a prospectus or prospectus supplement forming a part of the
Shelf Registration Statement and (ii) may not use the prospectus or prospectus
supplement forming a part of the Shelf Registration Statement for resales of
Registrable Securities unless and until named therein.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related prospectus or prospectus
supplement. Accordingly, holders and beneficial owners of Registrable Securities
are advised to consult their own securities law counsel regarding the
consequences of being named or not being named as a selling securityholder in
the Shelf Registration Statement and related prospectus or prospectus
supplement.

 

The term “Registrable Securities” is defined in the Registration Rights
Agreement to mean any shares of OI Inc. Common Stock issuable or issued in
exchange for the Notes, except any such shares of OI Inc. Common Stock which
(i) cease to be outstanding, (ii) have been sold or otherwise transferred
pursuant to an effective registration statement, (iii) have been sold pursuant
to Rule 144 under the 1933 Act (or any successor provision thereto) or (iv) are
eligible to be freely sold pursuant to Rule 144 under the Securities Act (or any
successor provision).

 

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement as if the
undersigned Selling Securityholder were an original party thereto.

 

Pursuant to the Registration Rights Agreement, the Selling Securityholder has
agreed to indemnify and hold harmless OI Inc., Owens-Brockway Glass Container,
the Guarantors named therein, the Initial Purchasers and the other selling
Holders, and each of their respective directors, officers who sign the
Registration Statement and each Person, if any, who controls OI Inc.,
Owens-Brockway Glass Container, the Guarantors named therein, any Initial
Purchasers and any other selling Holder within the meaning of either Section 15
of the 1933 Act or Section 20 of the 1934 Act from and against losses arising in
connection with information relating to such Selling

 

A-2

--------------------------------------------------------------------------------


 

Securityholder included in any Shelf Registration Statement (or any amendment
thereto) or any Prospectus (or any amendment or supplement thereto) in reliance
upon information provided by such Selling Securityholder in this Notice and
Questionnaire.

 

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to OI Inc. and
the Trustee the Notice of Transfer (completed and signed) set forth in Exhibit 1
to this Notice and Questionnaire.

 

The Selling Securityholder hereby provides the following information to OI Inc.
and represents and warrants that such information is accurate and complete:

 

QUESTIONNAIRE

 

(1)

(a) Full Legal Name of Selling Securityholder:

 

 

 

(b) Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in Item (3) Below:

 

 

 

(c) Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) Through Which Registrable Securities Listed in Item (3) Below are
Held:

 

 

 

(2) Address for Notices to Selling Securityholder:

 

 

 

Telephone:

 

Fax:

 

 

 

Contact Person:

 

 

 

(3) Beneficial Ownership of Securities:

 

Except as set forth below in this Item (3), the undersigned Selling
Securityholder does not beneficially own any Notes or shares of OI Inc. Common
Stock issued upon exchange of any Notes.

 

(a) Principal amount of Notes beneficially owned:

 

 

 

CUSIP No(s). of such Notes:

 

 

 

A-3

--------------------------------------------------------------------------------


 

Number of shares of OI Inc. Common Stock (if any) issued upon exchange:

 

 

 

(b) Number of Registrable Securities which the undersigned wishes to be included
in the Shelf Registration Statement:

 

 

 

CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:

 

 

 

(4) Beneficial Ownership of other securities of OI Inc. and Owens-Brockway Glass
Container:

 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any shares of OI
Inc. Common Stock or any other securities of OI Inc. or Owens-Brockway Glass
Container, other than the Notes and shares of OI Inc. Common Stock listed above
in Item (3).

 

State any exceptions here:

 

(5) Relationships with OI Inc. or Owens-Brockway Glass Container:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with OI
Inc. or Owens-Brockway Glass Container (or their respective predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

(6) Plan of Distribution:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents. If the Registrable Securities are sold
through underwriters or broker-dealers, the Selling Securityholder will be
responsible for the underwriting discounts or commissions or agents’ commissions
and their professional fees. Such Registrable Securities may be sold in one or
more transactions at fixed prices, at prevailing market prices at the time of
sale, at varying prices determined at the time of sale, or at negotiated prices.
Such sales may be effected in transactions (which may involve crosses or block
transactions) (i) on any national securities exchange or quotation service on
which the Registrable Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.
In no event may such method(s) of distribution take the form of an underwritten
offering of the Registrable Securities without the prior agreement of OI Inc.
The Selling Securityholder agrees that neither it nor any person acting on its
behalf will engage in any transaction in violation of such provisions.

 

State any exceptions here:

 

A-4

--------------------------------------------------------------------------------


 

Note: In no event may the method(s) of distribution take the form of an
underwritten offering of Registrable Securities without the prior agreement of
OI Inc.

 

ACKNOWLEDGEMENTS

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the prospectus
delivery and other provisions of the 1933 Act and the 1934 Act and the rules and
regulations thereunder, particularly Regulation M. The Selling Securityholder
agrees that neither it nor any person acting on its behalf will engage in any
transaction in violation of such provisions.

 

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to OI Inc., the Selling Securityholder agrees to notify
the transferee(s) at the time of the transfer of its rights and obligations
under this Notice and Questionnaire and the Registration Rights Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by OI Inc. in connection with the preparation of the
prospectus or prospectus supplement forming a part of the Shelf Registration
Statement. The Selling Securityholder agrees not to, directly or indirectly,
engage in any hedging transaction with regard to the securities or the OI Inc.
Common Stock issuable upon exchange of the securities except as permitted by the
Securities Act.

 

In accordance with the Selling Securityholder’s obligation under the
Registration Rights Agreement to provide such information as may be required by
law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify OI Inc. of any inaccuracies or changes
in the information provided herein which may occur subsequent to the date hereof
at any time while the Shelf Registration Statement remains in effect. All
notices hereunder and pursuant to the Registration Rights Agreement shall be
made in writing, by hand-delivery, first-class mail, or air courier guaranteeing
overnight delivery as follows:

 

(i) To OI Inc.:

Owens-Illinois, Inc.

One O-I Plaza

One Michael Owens Way

Perrysburg, OH 43551

Attention:  General Counsel

 

 

(ii) With a copy to:

Latham & Watkins LLP

99 Bishopgate

London EC2M 3XF

United Kingdom

Attention: Tracy Edmonson

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by OI Inc., the terms of this Notice and Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives, and assigns of OI Inc. and the Selling
Securityholder (with respect to the Registrable Securities beneficially owned by
such Selling Securityholder and listed in Item (3) above). This Agreement shall
be governed, and construed in accordance with, in all respects by the laws of
the State of New York.

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

 

 

 

 

 

 

 

Selling Securityholder

 

(Print/type full legal name of beneficial owner of

 

Registrable Securities)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED

NOTICE AND QUESTIONNAIRE TO

OI INC. AT:

 

Owens-Illinois, Inc.

One O-I Plaza

One Michael Owens Way

Perrysburg, OH 43551

Attention:  General Counsel

Telephone: +1-567-336-5000

 

PLEASE ALSO RETURN A COPY OF THE COMPLETED AND EXECUTED

NOTICE AND QUESTIONNAIRE TO

LATHAM & WATKINS LLP AT:

 

Latham & Watkins LLP

99 Bishopgate

London EC2M 3XF

United Kingdom

Attention: Tracy Edmonson

 

A-6

--------------------------------------------------------------------------------


 

Exhibit 1

to Annex A

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

Owens-Illinois, Inc.

One O-I Plaza

One Michael Owens Way

Perrysburg, OH 43551

Telephone: +1-567-336-5000
Attention:  Investor Relations

 

U.S. Bank National Association

60 Livingston Avenue

EP-MN-WS3C

St. Paul, MN 55107-1419

Attention: Corporate Trust Services

 

Re: Owens-Brockway Glass Container Inc. (“Owens-Brockway Glass Container”) and
Owens-Illinois, Inc. (the “OI Inc.”)

 

Common stock, par value $0.01 per share (the “OI Inc. Common Stock”) of OI Inc.

 

Dear Sirs:

 

Please be advised that                              has transferred
                             of the above-referenced shares of the OI Inc.
Common Stock, issued in exchange for 3.00% Exchangeable Senior Notes due 2015 of
Owens-Brockway Glass Container, pursuant to an effective Registration Statement
on Form S-3 (File No. 333-                           ) filed by OI Inc.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied with respect to the
transfer described above and that the above-named beneficial owner of the OI
Inc. Common Stock is named as a selling securityholder in the Prospectus dated
                               , [              ], or in amendments or
supplements thereto, and that the number of shares of OI Inc. Common Stock
transferred are [a portion of] the shares of OI Inc. Common Stock listed in such
Prospectus as amended or supplemented opposite such owner’s name.

 

Dated:

 

 

 

 

Very truly yours,

 

 

 

 

 

(Name)

 

 

 

By:

 

 

(Authorized Signature)

 

--------------------------------------------------------------------------------

 